Mr. Justice Saldaña,
concurring.
In the Notarial Act («§ 17), and in the Language Act approved February 21,1902, the legislative power established in a clear and manifest manner the juridical standards determining what should be our decision.in the instant case: (1) in Puerto Rico a public instrument can be drafted in English and it is recordable, and (2) it is the duty of the registrar of property to pass upon and record the instrument as if executed in Spanish, and, whenever necessary, he must translate it so that the interested parties may acquaint themselves with its content.
*81Even when the criterion of the judges does not coincide with that of the lawmakers, a court of justice should obey and apply faithfully the only righteous and equitable sense of the law. Furthermore, to allow a registrar to refuse to record a deed on the only ground that it is drafted in English would be imparting grotesque significance to a trivial matter and losing sight of reality. The coexistence of two languages in Puerto Rico as a means to carry out commercial and industrial transactions is due to economic realities which are manifest. Any juridical ruling preventing the free and effective use of the English language in business would only obstruct our economic development and stifle the vital needs of our people, without- enhancing our culture in any way. We should not confuse the juridical question raised in this case with the cultural problem of adding one language to another without losing both. And still less should it be confused with the problem of our political status.
In truth, bilingualism is an economic necessity in Puerto Rico, and if we contemplate the things of the spirit, two languages are not enough. But all this is irrelevant to the point in issue. The Legislative Assembly rejected the narrowness of view and the inadequacy for practical life, which is now sought to be imposed by judicial fiat, under the guise of good taste, of respect for tradition and of personal ideas on the philosophy of culture. We can never repeal legislative standards by spurious interpretations. And in any event, if construction of the law were made to depend on the circumstances prevailing at the time of its application or on the personal appreciation of the judges, the sense of the texts would be ever changing, and certitude and security, essential root of the law, would be destroyed.
The Constitution of the Commonwealth of Puerto Rico neither repealed nor modified the Notarial or the Language Act. Consequently, I cannot see how a registrar of property could lawfully deny the registration of a deed on the only *82ground that it was drafted in the English language, even assuming that in Puerto Rico — in 1956 — the attorneys and the rest of the people who go to the registries of property are not acquainted with that language. Nor has it any legal relevance that the registrar has no organized translation service or that he has no appropriation for such purposes. Since the law imposes on him the duty to pass upon and record a deed drawn up in English, and if necessary to translate it into Spanish in order that any interested party may acquaint himself with its content, those considerations can have no bearing on the interpretation of the legal texts. Needless to say it is likewise erroneous that the legislative standards in force defeat the element of publicity which, of course, is an essential basis of the institution of registries. Although it is true that the judicial function stands out because of its rational nature, we must admit that the legal provisions applicable in this case leave no margin or discretion to the judge and that there is no genuine vagueness in the statute. In any event, the ideal juridical estimation would find no true solution to the juridical problems in isolation, or in escaping from this world, or in the inversion of values bred by resentment, but in lucidity. For the foregoing reasons, I concur in the majority opinion.